Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
The disclosure is objected to because of the following informalities:

The specification recites  “Group XIII elements”, which is clearly in error, as this group does not exist.  The entirety of the disclosure has been construed as reading “Group IIIA” or Group 13.
Appropriate correction is required.




Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 recites “is supported”, which should be changed to “are supported” due to the plurality of materials.  Additionally, although the language refers to “said halide” being supported, it is apparently the metal halide that is supported, and this should be clarified in the claim.  Claim 1 further recites “a low temperature”.  This is relative terminology with no point of reference.
Claim 2 recites the “the halogen” which lacks proper antecedent basis in claim 1.
Claims 3, 4 and 8 lack specific antecedent basis for the recitation of “the loading amount”.  Possibly this could be obviated by amending claim 1 to read “loading” rather than “supporting”.
Claim 5 recites “Group XIII elements”, which is clearly in error, as this group does not exist.  The claims have been construed as reading “Group IIIA” or Group 13.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a catalyst composition comprising a mesoporous silica supporting platinum nanoparticles and a calcium, iron or aluminum chloride in specific amounts of each component, does not reasonably provide enablement for and metal oxide carrying any noble metal in any form and any metal halide in all possible amounts for each component.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This rejection is based upon the concept of undue experimentation associated with a determination of the metes and bounds of the claimed subject matter.


There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary.  The examiner will discuss these factors as they apply to the instant invention.

Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of the claims can be used as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to the instant claims, it is believed that undue experimentation would be required because:
The quantity of experimentation necessary is great since the claims are extremely broad and thus read on any type of a catalyst having any type of a “metal oxide”.  There are numerous and myriad metal oxides, mesoporous materials containing metals, zeolites and NZMSs with completely different characteristics and functionality neither contemplated nor disclosed by applicant that fall within the scope of this generic terminology. The specification makes it clear that this carrier is intended to comprise a silica sol or a mesoporous silica.  The claims are further broad with respect to the presence of a “noble metal” on the carrier, as this terminology includes noble metals in any potential form, i.e. actual metal, any compound thereof (oxides, hydroxides, etc.) 
 There is no direction or guidance presented for a catalyst containing any metal oxide, any noble metal in any form and any metal halide in any form, in any ratio of amounts. The specification only discloses a limited number of specific catalyst materials having specific types of a metal oxide support comprising specific noble metals in nanoparticulate form and specific metal halides at specific amounts of each component.

 There is an absence of working examples concerning any types of a catalyst containing any metal oxide, any noble metal in any form and any metal halide in any form, in any ratio of amounts. 
The examples are all limited to specific amounts of mesoporous silica containing platinum nanoparticles and either iron, calcium or aluminum chloride.  

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,089,454 to Lerot et al.
Lerot et al. disclose a catalyst composition wherein a porous carrier such as silica, alumina or magnesia will contain a platinum or palladium metal and one or more halides of alkali or alkaline earth metal.  The support material is describe as between 5 and 1,000 m2/g, which overlaps the instantly claimed range.  The metal oxide support material is present in amount that is consistent with the instantly claimed composition. The loading amounts of  each component (and the ratios of certain components to other components) are commensurate with the amounts claimed in the instant composition and such overlapping ranges are prima facie evidence of obviousness.  
The only distinction between the instant claims and the reference catalyst disclosure is the scope of coverage being sought.  The claims herein embrace many more noble metals, metal halides and support material than those disclosed by Lerot et 
The entire disclosure is highly relevant, but see particularly column 1, line 43 – column 3 and the examples.

Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0267857 to Schlueter et al.
	Schlueter et al. disclose an oxidation catalyst composition comprising a noble metal compound (ruthenium) a promoter that may be a zirconium halide, an alkali halide or an alkaline earth halide. Although the reference makes no mention of elemental ruthenium, since the noble metal is present in halide form, it reads on the instant claims, which also do not require elemental noble metal.  As calcination is optional to the Schlueter et al. catalyst, it is considered that the metal halides of the catalyst need not be in elemental form.  The molar ratio of the materials and the molar ratios with respect to each component to the others are consistent with the instantly claimed composition and overlapping ratios have long been held as prima facie evidence of obviousness.  The metal compounds are loaded on a silica catalyst.  

The claims differ from the instant claims with respect to the claimed utility as “a low temperature oxidation catalyst”.  This is preamble intended use language accorded little weight in the evaluation of composition claims.  As the material of Schlueter et al. is substantially similar to that claimed herein, it follows that it has utility for oxidation reactions at low temperatures, even in the absence of the prior art inventors recognition of such utility.
See particularly paragraphs [0011] –[0019], [0023] – [[0027], [0032] and [0042] and the examples.

Claims 1- 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013 198875 (the machine translation will be referenced).
JP 2013 198875 discloses a catalyst composition wherein a noble metal (Ag) is provided on a support that includes aluminum oxide.  Additionally provided to the support material is a halide form of an alkali or alkaline earth metal.  Rhenium may also be included.  The molar ratio of the materials and the ratios relative to each other are consistent with and overlap the instantly claimed composition and overlapping ratios have long been held as prima facie evidence of obviousness.  

See particularly the abstract, paragraphs [0007]-[0008], [0010]-[0014], [0031]-[0036]-[0040] and [0044]-[0045].

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP S 58-207947 A  (the machine translation will be referenced).
JP S 58-207947 A discloses a catalyst composition wherein noble metal palladium and an additional material such as copper or lanthanum chlorides are supported on a support material.  The suggested support material is silica gel or alumina.  The reference provides the support with a surface area of 20-400 m2/g, overlapping the instantly claimed range. The molar ratio of the materials and the ratios relative to each other are consistent with and overlap the instantly claimed composition and overlapping ratios have long been held as prima facie evidence of obviousness.  
The only distinction between the instant claims and the reference catalyst disclosure is the scope of coverage being sought.  The claims herein embrace many more noble metals, metal halides and support material than those disclosed by JP S 58-207947 A.  However, the instant claims would have been obvious because JP S 58-.
 
Claims 1- 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP S 63-310627 A  (the machine translation will be referenced).
JP S 63-310627 A discloses an oxidation catalyst composition wherein salts of noble metal palladium and transition metal copper are supported on a carrier inclusive of gamma alumina in amounts consistent with the instant claims.  The copper may be provided in the form of a halide salt.  The molar ratio of the materials and the ratios relative to each other are consistent with and overlap the instantly claimed composition and overlapping ratios have long been held as prima facie evidence of obviousness.  
The only distinction between the instant claims and the reference catalyst disclosure is the scope of coverage being sought.  The claims herein embrace many more noble metals, metal halides and support material than those disclosed by JP S 63-310627 A.  However, the instant claims would have been obvious because JP S 63-310627 A specifically disclose species that fall within the instantly claimed catalyst material.

See particularly the last paragraph of page 2 –page 3.

	
Conclusion
A great deal of the prior art of record is consistent with the applied art herein above.  All of the prior art of record should be kept in mind when presenting amendments and arguments.


Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732